Citation Nr: 0304833	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a disorder 
manifested by a heart murmur.  

2.	Entitlement to service connection for diabetes mellitus.  

3.	Entitlement to service connection for a kidney 
disability.  

4.	Entitlement to service connection for arteriosclerotic 
carotid artery disease.  

5.	Entitlement to service connection for reflux 
esophagitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service from January 1961 
to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the appellant 
was denied service connection for diabetes mellitus, a kidney 
condition, a reflux disorder, carotid artery disease, and a 
heart murmur.  In a May 2001 decision, the Board remanded the 
appellant's claims to the RO for additional development.  
That development has been completed and the issues are again 
in appellate status.  

In an August 1999 rating decision the RO denied entitlement 
to non-service connected pension benefits.  The appellant 
submitted a timely notice of disagreement, and a statement of 
the case was issued.  The appellant did not submit a 
substantive appeal and the issue has not been certified or 
perfected for Board consideration.  Fenderson v. West, 12 
Vet. App. 119, 131 (1999), Cf. VAOPGCPREC 9-99 (1999).


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  

2.  There is no competent medical evidence that the 
appellant's pre-existing systolic murmur, or any identified 
underlying valvular disorder, underwent a permanent increase 
in disability during his active military service.  

3.  Diabetes mellitus, a kidney disability, arteriosclerotic 
carotid artery disease, and reflux esophagitis were not 
present in service.  

4.  Diabetes mellitus and arteriosclerotic carotid artery 
disease were diagnosed following the appellant's active 
service, not within the one-year presumptive period following 
service, and have not been associated with a disease or 
injury in service.  

5.  A kidney disability and reflux esophagitis were diagnosed 
following the appellant's active military service and are not 
associated with a disease or injury in service.  


CONCLUSIONS OF LAW

1.  A systolic heart murmur was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2002).  

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, or manifested within one year of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

3.  Arteriosclerotic carotid artery disease was not incurred 
in or aggravated by active service, or manifested within one 
year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

4.  A kidney disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304.  

5.  Reflux esophagitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In an August 2001 letter from the RO, the veteran was 
informed of the VCAA and what evidence he was responsible for 
obtaining and what evidence he would need to show to 
substantiate his claims.  The veteran has not identified, nor 
is the Board aware of, additional medical records which need 
to be obtained.  VA has thereby met its obligation to notify 
the veteran of the evidence needed to substantiate his claims 
and of what evidence he was responsible for obtaining.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded a VA 
examination in October 2002 to assess the etiology of his 
claims.  

With respect to the VA examination, the Board notes that in 
its May 2001 remand order, it requested that the examiner 
determine the etiology of the appellant's claimed 
disabilities, which included a kidney disorder.  The examiner 
in his diagnoses did not note findings with respect to a 
kidney disorder nor did he comment on the etiology of any 
kidney disorder.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Furthermore, the examination report noted that a 
number of diagnostic studies apparently were to be conducted.  
There is no record of the findings of these studies.  

The record contains no evidence of a kidney disorder other 
than chronic renal failure.  Treatment records note that the 
appellant's renal failure is not associated with service but 
with his other disabilities.  While the diagnostic studies 
are not of record, such studies would not aid in 
substantiating the claim since they would relate to current 
findings and not to the etiology of the appellant's 
disorders.  As such, the Board finds that even in light of 
the above noted discrepancies, there is no prejudice to the 
appellant in proceeding forward with his appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
appellant's claims.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a), 3.304 (2001).  

Service connection for diabetes mellitus and arteriosclerosis 
may be presumed if they became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service pursuant to 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a) and (b).

Aggravation may not be conceded if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997); see also Browder v. Brown, 5 Vet. App. 268, 
271 (1993) (Board must "explain the criteria it used to 
determine whether there was an increase in disability of 
[preexisting condition] during service and how, pursuant to 
such criteria, it concluded that [there was no in-service 
worsening].")

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background

Service medical records reveal that in November 1960, the 
appellant underwent an enlistment examination.  He was noted 
as having had a history of rheumatic fever six years 
previously without recurrence since that time.  He was also 
noted to have no evidence of valvular disease.  The appellant 
subsequently underwent a medical examination in January 1961 
for purposes of entry into active duty.  The appellant was 
diagnosed with a pulmonic Grade I systolic murmur, asystole, 
believed to be of a functional nature.  When examined upon 
reporting for recruit training several days later, the 
appellant was noted by service physicians to have had 
rheumatic fever at age 13.  No significant murmur was heard 
during the then evaluation.  

On the appellant's December 1962 medical examination for 
service separation, clinical evaluation of the appellant's 
heart disclosed a short, blowing, Grade II systolic murmur 
markedly influenced by respiration and position.  The 
appellant's murmur was reported to be of functional etiology.  
An electrocardiogram in December 1962 was interpreted to be 
normal.  

Post-service private clinical data, consisting of records of 
evaluation and treatment provided to the appellant, beginning 
in the early 1990's shows that in December 1992 the appellant 
underwent a left carotid endarterectomy and thereafter in 
February 1993, a right carotid endarterectomy as a result of 
arteriosclerotic carotid artery disease.  In April 1993, the 
appellant underwent coronary artery bypass graft surgery 
times three.  

A private medical record, dated in April 1993, notes the 
appellant's history of having been diagnosed with diabetes 
mellitus in 1979.  

Several clinical findings of systolic murmurs were reported 
and classified as Grade II/VI and III/VI in 1997, as well as 
Grades I/VI and III/VI in 1998.  

An echocardiogram report, dated in January 1998, reflects 
normal appearing mitral, tricuspid, and pulmonic valves.  
There was mild mitral, tricuspid, and pulmonic regurgitation.  

A private medical record, dated in September 1998, notes that 
the appellant's acute renal failure was most likely secondary 
to his use of an ace inhibitor with the possibility of an 
early obstructive nephropathy.  A subsequent private medical 
record, dated in October 1998, reflects an impression of 
chronic renal failure most likely on the basis of diabetic 
renal disease.  

In October 2002, the appellant was examined for VA purposes.  
The examiner noted the appellant's medical history and on 
clinical evaluation of the heart reported a II/VI systolic 
murmur most prominent in the aortic area.  Heart size was 
normal by percussion, peripheral pulses were normal, and 
examination of the carotid arteries revealed no bruit.  The 
examiner's diagnosis was heart murmur, diabetes mellitus type 
II, diabetic peripheral neuropathy, diabetic retinopathy, 
coronary artery disease secondary to diabetes mellitus, 
carotid artery disease secondary to diabetes mellitus, and 
gastroesophageal reflux disease and diabetic gastroparesis 
secondary to diabetes mellitus, and diabetic neuropathy.  

The examiner commented that the appellant's diabetes 
mellitus, diabetic neuropathy, carotid artery disease 
secondary to diabetes mellitus, reflux esophagitis, and 
diabetic gastroparesis were unrelated to the appellant's 
heart murmur.  It was also reported that the appellant's 
heart murmur represented an underlying valvular disease, and 
there was no evidence of worsening of the disease.  The 
appellant's coronary artery disease was noted as not being 
related to the murmur identified during service, but instead 
secondary to his diabetes mellitus.  
Analysis

Heart murmur

The Board notes that the appellant's entrance medical 
examination reflects a documented finding of a heart murmur 
in January 1961 and as such the presumption of soundness is 
not for application.  The evidence clearly and unmistakably 
establishes that the appellant's heart murmur existed prior 
to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The next question the Board must address is whether the 
appellant's pre-existing heart murmur underwent a permanent 
increase in severity as a result of his military service.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  38 
C.F.R. § 3.306(b).

In this instance, as noted above, the appellant entered 
service with a Grade I systolic murmur and separated with a 
Grade II systolic murmur.  Subsequent Grade II and III 
murmurs were diagnosed in 1997 and 1998.  

The VA examiner in October 2002 noted that he had reviewed 
the appellant's claims file.  He concluded that the heart 
murmur represented an underlying valvular disease and that 
there was no evidence of worsening of the disease.  Since the 
examiner considered the differing in-service descriptions of 
the murmur, and there is no competent evidence to the 
contrary, the Board concludes that these descriptions do not 
show an increase in underlying disability during service.

As noted above, under 38 C.F.R. § 3.306(b), there can be no 
aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  In this instance, the appellant was 
not treated for a disability associated with a heart murmur 
during service, and the only competent evidence is that the 
disability did not undergo an increase during service.

The lack of any medical evidence reflecting that the 
appellant's heart murmur or underlying valvular disorder 
underwent a permanent increase during service, the Board 
concludes that the evidence is against a finding that there 
was such an increase.  In the absence of such an increase in 
underlying disability, the Boar must find that the 
appellant's preexisting disability was not aggravated as a 
result of his military service.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.  


Diabetes mellitus, arteriosclerotic carotid artery disease, a 
kidney disorder, and reflux esophagitis

A review of the appellant's service medical records does not 
reflect findings or treatment for diabetes mellitus, 
arteriosclerotic carotid artery disease, a kidney disorder, 
and/or reflux esophagitis.  The appellant's first documented 
post-service treatment or reported history with respect to 
these disabilities occurred a number of years following 
service.  The appellant reported a history of first being 
diagnosed with diabetes mellitus in 1979.   His chronic renal 
failure has been attributed to his diabetes, or medication 
for non-service connected disability.  His current heart 
disease has and reflux esophagitis have also been attributed 
to the diabetes mellitus.  

All of the competent opinion is to the effect that the 
claimed disabilities are not related to service, or to a 
service connected disability.  Given the evidence against the 
appellant's claims, and the lack of competent medical 
evidence of record linking any of these disabilities to 
service, or within the one-year presumptive period with 
respect to diabetes mellitus and arteriosclerotic carotid 
artery disease, the Board finds that the preponderance of the 
evidence is against the appellant's claims.  



ORDER

Entitlement to service connection for a heart murmur is 
denied.  

Entitlement to service connection for diabetes mellitus is 
denied.   

Entitlement to service connection for arteriosclerotic 
carotid artery disease is denied.  
 
Entitlement to service connection for a kidney disability is 
denied.   

Entitlement to service  connection for reflux esophagitis is 
denied.  

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

